ON MOTION

ORDER

Mizuho USA, Inc. moves for reconsideration of the court’s order dismissing its appeal, 03-1390.
Mizuho’s appeal 03-1390 was consolidated with a related case, Inverness v. Pfizer, Inc., 03-1391. Inverness and Pfizer settled their dispute and the court granted Inverness’ and Pfizer’s joint motion to dismiss voluntarily 03-1390, -1391. However, Mizuho was not a party to the motion to dismiss and thus its appeal should not have been dismissed based on that motion.*
Accordingly,
IT IS ORDERED THAT:
(1) Mizuho’s motion for reconsideration is granted.
(2) The June 16, 2003 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.
(3) The revised official caption is reflected above.
(4) The briefing schedule is stayed pending the court’s ruling on Inverness’ motion to dismiss.

 The court will rule on Inverness Medical Switzerland GmbBH et al.’s motion to dismiss in a separate order.